Name: Commission Regulation (EU) No 579/2014 of 28 May 2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  health;  maritime and inland waterway transport;  processed agricultural produce;  marketing;  organisation of transport;  European Union law
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 160/14 COMMISSION REGULATION (EU) No 579/2014 of 28 May 2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular Article 13(2) thereof, Whereas: (1) Regulation (EC) No 852/2004 provides that food business operators are to comply with the general hygiene requirements for the transport of foodstuffs set out in Chapter IV of Annex II to that Regulation. Point 4 of that Chapter requires that bulk foodstuffs in liquid, granulate or powdered form be transported in receptacles and/or containers/tankers reserved for the transport of foodstuffs. However, that requirement is not practical and imposes an unduly onerous burden on food business operators when applied to the transport in seagoing vessels of liquid oils and fats intended for, or likely to be used for, human consumption. In addition, the availability of seagoing vessels reserved for the transport of foodstuffs is insufficient to serve the continuing trade in such oils and fats. (2) Commission Directive 96/3/EC (2) permits the transport by sea of bulk liquid oils and fats in tanks which have been previously used to transport the substances listed in the Annex thereto, subject to certain conditions which ensure the protection of public health and the safety and wholesomeness of the foodstuffs concerned. (3) In view of the discussion in Codex Alimentarius leading to the adoption of criteria to be used to determine the acceptability of previous cargoes for bulk edible liquid oils and fats transported by sea (3) and at the Commission's request, the European Food Safety Authority (EFSA) assessed the criteria for acceptable previous cargoes for edible fats and oils and adopted a scientific opinion on the review of the criteria for acceptable previous cargoes for edible fats and oils (4). (4) At the Commission's request, the EFSA also evaluated a list of substances taking into account those criteria. The EFSA has adopted several scientific opinions on the evaluation of the substances on their acceptability as previous cargoes for edible fats and oils (5) (6) (7) (8). (5) In the interests of clarity of Union legislation and to take into account the outcome of the EFSA scientific opinions, Directive 96/3/EC should be repealed and replaced by this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Derogation By way of derogation to point 4 of Chapter IV of Annex II to Regulation (EC) No 852/2004, liquid oils or fats which are intended for or likely to be used for human consumption (oils or fats) may be transported in seagoing vessels which are not reserved for the transport of foodstuffs subject to compliance with the conditions laid down in Articles 2 and 3 of this Regulation. Article 2 Conditions for derogation 1. The freight carried preceding the oils and fats in the same equipment in a seagoing vessel (hereafter called the previous cargo) shall consist of a substance or a mixture of substances listed in the Annex to this Regulation. 2. The bulk transport in seagoing vessels of liquid oils or fats which are to be processed shall be permitted in tanks that are not exclusively reserved for the transport of foodstuffs, subject to the following conditions: (a) where the oils or fats are transported in a stainless steel tank, or tank lined with epoxy resin or technical equivalent, the immediately previous cargo shall have been: (i) a foodstuff; or (ii) a cargo from the list of acceptable previous cargoes set out in the Annex; or (b) where the oils or fats are transported in a tank made of materials other than those referred to in point (a), the three previous cargoes transported in the tank shall have been: (i) foodstuffs; or (ii) a cargo from the list of acceptable previous cargoes set out in the Annex. 3. The bulk transport in seagoing vessels of oils or fats which are not to be further processed shall be permitted in tanks that are not exclusively reserved for the transport of foodstuffs, subject to the following conditions: (a) the tank shall be: (i) of stainless steel; or (ii) lined with epoxy resin or technical equivalent; and (b) the three previous cargoes transported in the tank shall have been foodstuffs. Article 3 Record keeping 1. The captain of the seagoing vessel transporting, in tanks, bulk oils and fats shall keep accurate documentary evidence relating to the three preceding cargoes carried in the tanks concerned, and the effectiveness of the cleaning process applied between those cargoes. 2. Where the cargo has been transhipped, in addition to the documentary evidence required in paragraph 1, the captain of the receiving seagoing vessel shall keep accurate documentary evidence that the transport of the bulk oils or fats complied with the conditions laid down in Article 2 during the previous shipment and of the effectiveness of the cleaning process used between those cargoes on the other vessel. 3. Upon request, the captain of the seagoing vessel shall provide the competent authority with the documentary evidence provided for in paragraphs 1 and 2. Article 4 Repeal Directive 96/3/EC is repealed. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 1. (2) Commission Directive 96/3/EC of 26 January 1996 granting a derogation from certain provisions of Council Directive 93/43/EEC on the hygiene of foodstuffs as regards the transport of bulk liquid oils and fats by sea (OJ L 21, 27.1.1996, p. 42). (3) Joint FAO/WHO Food Standards Programme, Codex Alimentarius Commission, Thirty-fourth Session, International Conference Centre, Geneva, Switzerland, 4 to 9 July 2011, REP11/CAC, Para. 45-46. (4) Scientific Opinion of the Panel on Contaminants in the Food Chain on a request from the European Commission on the review of the criteria for acceptable previous cargoes for edible fats and oils. EFSA Journal (2009) 1110, 1-21. (5) EFSA Panel on Contaminants in the Food Chain (CONTAM); Scientific Opinion on the evaluation of substances as acceptable previous cargoes for edible fats and oils. EFSA Journal 2009; 7(11):1391. (6) EFSA Panel on Contaminants in the Food Chain (CONTAM); Scientific Opinion on the evaluation of the substances currently on the list in the Annex to Commission Directive 96/3/EC as acceptable previous cargoes for edible fats and oils, Part I of III. EFSA Journal 2011; 9(12):2482. (7) EFSA Panel on Contaminants in the Food Chain (CONTAM); Scientific Opinion on the evaluation of the substances currently on the list in the Annex to Commission Directive 96/3/EC as acceptable previous cargoes for edible fats and oils, Part II of III. EFSA Journal 2012; 10(5):2703. (8) EFSA Panel on Contaminants in the Food Chain (CONTAM); Scientific Opinion on the evaluation of the substances currently on the list in the Annex to Commission Directive 96/3/EC as acceptable previous cargoes for edible fats and oils, Part III of III. EFSA Journal 2012; 10(12):2984. ANNEX LIST OF ACCEPTABLE PREVIOUS CARGOES Substance (synonyms) CAS No Acetic acid (ethanoic acid; vinegar acid; methane carboxylic acid) 64-19-7 Acetic anhydride (ethanoic anhydride) 108-24-7 Acetone (dimethylketone; 2-propanone) 67-64-1 Acid oils and fatty acid distillates  from vegetable oils and fats and/or mixtures thereof and animal and marine fats and oils  Ammonium hydroxide (ammonium hydrate; ammonia solution; aqua ammonia) 1336-21-6 Ammonium polyphosphate 68333-79-9 and 10124-31-9 Animal, marine and vegetable and hydrogenated oils and fats according to the MEPC.2/Circ. of the IMO  Benzyl alcohol (pharmaceutical and reagent grades only) 100-51-6 N-butyl acetate 123-86-4 Sec-butyl acetate 105-46-4 Tert-butyl acetate 540-88-5 Ammonium nitrate solution Calcium nitrate (CN-9) solution and their double salt NH4NO3.5Ca(NO3)2.10H2O, named nitric acid, ammonium calcium salt 6484-52-2 35054-52-5 Calcium chloride solution 10043-52-4 Cyclohexane (hexamethylene; hexanaphthene; hexahydrobenzene) 110-82-7 Epoxidised soyabean oil (with a minimum 7 %  maximum 8 % oxirane oxygen content) 8013-07-8 Ethanol (ethyl alcohol) 64-17-5 Ethyl acetate (acetic ether; acetic ester; vinegar naphtha) 141-78-6 2-ethylhexanol (2-ethylhexyl alcohol) 104-76-7 Fatty acids Arachidic acid (eicosanoic acid) 506-30-9 Behenic acid (docosanoic acid) 112-85-6 Butyric acid (n-butyric acid; butanoic acid; ethyl acetic acid; propyl formic acid) 107-92-6 Capric acid (n-decanoic acid) 334-48-5 Caproic acid (n-hexanoic acid) 142-62-1 Caprylic acid (n-octanoic acid) 124-07-2 Erucic acid (cis-13-docosenoic acid) 112-86-7 Heptoic acid (n-heptanoic acid) 111-14-8 Lauric acid (n-dodecanoic acid) 143-07-7 Lauroleic acid (dedecenoic acid) 4998-71-4 Linoleic acid (9,12-octadecadienoic acid) 60-33-3 Linolenic acid (9,12,15-octadecatrienoic acid) 463-40-1 Myristic acid (n-tetradecanoic acid) 544-63-8 Myristoleic acid (n-tetradecenoic acid) 544-64-9 Oleic acid (n-octadecenoic acid) 112-80-1 Palmitic acid (n-hexadecanoic acid) 57-10-3 Palmitoleic acid (cis-9-hexadecenoic acid) 373-49-9 Pelargonic acid (n-nonanoic acid) 112-05-0 Ricinoleic acid (cis-12-hydroxy octadec-9-enoic acid; castor oil acid) 141-22-0 Stearic acid (n-octadecanoic acid) 57-11-4 Valeric acid (n-pentanoic acid; valerianic acid) 109-52-4 Fatty acid esters  any ester produced by the combination of the listed fatty acids with any of the listed fatty alcohols, as well as methanol and ethanol. Examples of these are Butyl myristate 110-36-1 Cetyl stearate 110-63-2 Oleyl palmitate 2906-55-0 Methyl laurate (methyl dodecanoate) 111-82-0 Methyl oleate (methyl octadecenoate) 112-62-9 Methyl palmitate (methyl hexadecanoate) 112-39-0 Methyl stearate (methyl octadecanoate) 112-61-8 Fatty alcohols Butyl alcohol (1-butanol; butyric alcohol) 71-36-3 Caproyl alcohol (1-hexanol; hexyl alcohol) 111-27-3 Capryl alcohol (1-n-octanol; heptyl carbinol) 111-87-5 Cetyl alcohol (alcohol C-16; 1-hexadecanol; cetylic alcohol; palmityl alcohol; n-primary hexadecyl alcohol) 36653-82-4 Decyl alcohol (1-decanol) 112-30-1 Enanthyl alcohol (1-heptanol; heptyl alcohol) 111-70-6 Lauryl alcohol (n-dodecanol; dodecyl alcohol) 112-53-8 Myristyl alcohol (1-tetradecanol; tetradecanol) 112-72-1 Nonyl alcohol (1-nonanol; pelargonic alcohol; octyl carbinol) 143-08-8 Oleyl alcohol (octadecenol) 143-28-2 Stearyl alcohol (1-octadecanol) 112-92-5 Tridecyl alcohol (1-tridecanol) 112-70-9 Fatty alcohol blends Lauryl myristyl alcohol (C12  C14 blend) Cetyl stearyl alcohol (C16  C18 blend) Formic acid (methanoic acid; hydrogen carboxylic acid) 64-18-6 Fructose 57-48-7 and 30237-26-4 Glycerol (glycerine; glycerin; propane-1,2,3-triol) 56-81-5 Glycols 1,3-butanediol (1,3-butylene glycol) 107-88-0 1,4-butanediol (1,4-butylene glycol) 110-63-4 Heptane (commercial grades) 142-82-5 Hexane (technical grades) 110-54-3 and 64742-49-0 Hydrogen peroxide 7722-84-1 Iso-butanol (2-methyl-1-propanol) 78-83-1 Isobutyl acetate (2-methylpropyl acetate) 110-19-0 Iso-decanol (isodecyl alcohol) 25339-17-7 Iso-nonanol (isononyl alcohol) 27458-94-2 Iso-octanol (isooctyl alcohol) 26952-21-6 Isopropanol (propan-2-ol; isopropyl alcohol; IPA) 67-63-0 Kaolin slurry 1332-58-7 Limonene (dipentene) 138-86-3 Magnesium chloride solution 7786-30-3 Methanol (methyl alcohol) 67-56-1 Methyl ethyl ketone (2-butanone) 78-93-3 Methyl isobutyl ketone (4-methyl-2-pentanone) 108-10-1 Methyl tertiary butyl ether (MBTE) 1634-04-4 Molasses, which has been produced from the conventional sugar processing industry using sugar cane, sugar beet, citrus or sorghum  Paraffin wax (food grade) 8002-74-2 and 63231-60-7 Pentane 109-66-0 Phosphoric acid (ortho phosphoric acid) 7664-38-2 Polypropylene glycol (molecular weight greater than 400) 25322-69-4 Potable water 7732-18-5 Potassium hydroxide (caustic potash) solution 1310-58-3 N-propyl acetate 109-60-4 Propyl alcohol (propan-1-ol; 1-propanol) 71-23-8 Propylene glycol (1,2 propylene glycol; propan-1,2-diol; 1,2-dihydroxypropane; monopropylene glycol (mpg); methyl glycol) 57-55-6 1,3-propanediol (1,3-propylene glycol; trimethylene glycol) 504-63-2 Propylene tetramer 6842-15-5 Sodium hydroxide solution (caustic soda, lye) 1310-73-2 Sodium silicate (water glass) solution 1344-09-8 Sorbitol solution (d-sorbitol; hexahydric alcohol; d-sorbite) 50-70-4 Sulphuric acid 7664-93-9 Unfractionated fatty acids from vegetable, marine and animal oils and fats and/or mixtures thereof, provided their sources are edible types of fats or oils  Unfractionated fatty alcohols from vegetable, marine and animal oils and fats and/or mixtures thereof, provided their sources are edible types of fats or oils  Unfractionated fatty esters from vegetable, marine and animal oils and fats and/or mixtures thereof, provided their sources are edible types of fats and oils  Urea ammonium nitrate solution (UAN)  White mineral oils 8042-47-5